Burr, J.:
The decision of this case involves the construction of various provisions of an act entitled “An Act to provide for an additional supply of pure and wholesome water for the city of Hew York; and for the acquisition of lands or interest therein, and for the construction of the necessary reservoirs, dams, aqueducts, filters, and other appurtenances for that purpose; and for the appointment of a commission with the powers and duties necessary and proper to attain these objects.” (Laws of 1905, chap. 724.) Section 1 of said act provided for the appointment of commissioners to be called the board of water supply of the city of Hew York. Its first duty was to ascertain what sources exist and are most available, desirable and best for an additional supply of pure and wholesome water for the city of Hew York, and the act provided that such board “shall make such surveys, maps, plans, specifications, estimates and investigations as it may deem proper in order to ascertain the facts as to the said sources, and shall report to the board of estimate and apportionment with recommendations as to what action should in its opinion be taken with reference thereto, so that" the board of water *259supply and the board of estimate and apportionment may be enabled to determine from what source or sources and in what manner the city of New York may best secure an additional supply of pure and wholesome water.” (Id. § 2.) The board of estimate and apportionment was given authority to adopt, modify or reject the whole or any part of said report. (Id. § 3.)* In case of modification or rejection the board of water supply was required to submit a further report or reports, surveys, maps, plans, specifications, etc., until a map, plan or plans covering the entire work contemplated by the act should be approved and adopted by the said board of estimate and apportionment. (Id. § 3.)* Upon the approval, adoption and filing of the final map, six similar maps or plans were to be prepared, one of which, or a certified copy thereof, was to be filed in the office of the clerk of each" county in which any real.estate laid out on said map should be located, except that in any county in which there is a register’s office the said map shall be there filed. (Id. §§ 5, 6.) The disposition of the remaining maps it is not necessary to consider here. By section 5 of the said act it was provided that “Upon those maps there shall be laid out and numbered the various parcels of real estate on, over or through which the same [the dams, reservoirs, aqueducts and other works] are to be constructed and maintained, or which may be necessary for the prosecution of the work authorized by this, act, * * * and there shall be plainly indicated thereon of which parcels the fee, and over or through which parcels the right to use and occupy the same in perpetuity, is to be acquired.” It was then provided that a petition should be presented to the Supreme Court on notice, praying for the appointment of commissioners of appraisal, which petition should contain “ a general description of all the real estate to, in, or over which any title, interest, right or easement is sought to be acquired for the said city for the purposes of this act, each' parcel being more particularly described by a reference to the number of • said parcel as given on said maps, and the title, interest or easement sought to be acquired to, in or over such parcel, whether a fee or otherwise, shall be stated in the petition.” (Id. § 7.) The commissioners were required to take and file an oath of office (Id. § 10) and “ on filing the said oath, * * * the city of New *260York shall he and become seized in fee of all those parcels of real estate which are on the maps in the fifth section referred to described as parcels, of which it has been determined that the fee should be acquired; and may immediately or at any time or times thereafter take possession of the same or of any part or parts thereof without any suit or proceeding at law for that purpose.” (Id. § 11.) The appellant prior to the commencement of this proceeding, was the owner in fee of about one hundred and twenty acres of land lying partly within Pleasantville village, about sixty-six acres of which lies west of the Harlem railroad, ten acres between the railroad and'Washington avenue, and the balance east of said avenue. There is no public road adjoining the sixty-six-acre parcel. Access to this parcel was had from said Washington avenue across the ten-acre parcel at its southerly end, and over a grade crossing the railroad tracks and its right of way. There was indorsed upon the map prepared and filed by the city in this proceeding a statement that the fee was to be acquired of the real estate appearing on the map in pink, and easements in perpetuity in that colored dark blue. .Part of the land owned by the appellant was designated as parcel 969, containing six and two one-hundredths acres lying west of the railroad, which was bordered and inclosed by a broad pink line; and part as parcel 972, containing one and seventy-eight one-liundredths .acres lying between the railroad and avenue, which was also inclosed and bordered by a similar pink line. Parcel 976, lying east of the avenue, containing sixty-seven one-hundredths acres, was also bordered and inclosed by a similar pink line and over parcel 973, lying west of the avenue and extending diagonally therefrom to parcel 972 was shown a right of way colored dark blue, containing twenty-eight one-hundredths acres. The petition described the above parcels by boundaries corresponding to said lines, stated the quantity of land contained therein, and contained the following clause : “ The fee is to be acquired by the City of New York in all the real estate hereinbefore designated as Parcels Nos. 962 to 1005, both inclusive, excepting Parcels Nos. 973,1001,1002, 1003 in which a perpetual easement is to be acquired for the purpose of building, maintaining and using the same in perpetuity for highway purposes. * * * Reference is hereby made to the said map filed as aforesaid in the office of the Register of the County *261of Westchester for a more detailed description of the real estate to be taken as above described. ■ * * * Wherefore, the Board of Water Supply, for and on behalf of The City of Hew York and for the purpose of vesting the fee in said City of all parcels, prays this Honorable Court to make an order for the appointment of three disinterested and competent freeholders,” etc. Commissioners were thereupon appointed, who, on March 6, 1909, took and filed their oaths of office. Thereafter they commenced to take proof of the value of the land taken, and the appellant who appeared in the proceeding claimed that, the city having taken in fee the parcels of land over which access to and from the land west of the railroad could he had to the public highway (parcels 9G9 and 972), she should he awarded consequential damages for the whole of the sixty-six acres west of the railroad. Thereupon an adjournment was had, and the learned corporation counsel obtained at Special Term an order amending the petition and maps in such way that the means of access to and egress from such land would be preserved to the appellant. The petition for the amendment recited that when the board of water supply prepared said maps “it intended to indicate thereby that the City would take all the right, title and interest of all the owners of parcels Humbers 969 and 972, except that the City would not take, but would leave to said owners their heirs and assigns the right in perpetuity to pass and repass over the surface of the ground within that portion of those parcels, designated as right-of-way, and also that the City of Hew York intended to take said parcels, with the exception above noted, for all the purposes permitted by Chapter 724 of the Laws of 1905 and the acts amendatory thereof and supplemental thereto.” This motion was based upon section 23 of the said act, which provides in part that “ The Supreme Court of the judicial district in which the real estate, or any part thereof, is situated, shall have power at any time to amend any defect or informality in any of the special proceedings authorized by this act as may be necessary, or to cause other property to be included therein.”
While the petition is not as precise as it might be, the map hereinbefore referred to, and which was filed in the office of the register of Westchester county and which was referred to in the petition for a more detailed description of the real estate to be taken, and *262may be deemed, therefore, to be a part thereof, shows with substan•tial clearness that a right of way was laid down across parcels 969 and 972, which may be deemed to be a right of way excluded from the land taken and preserved for the benefit of the adjoining lands The lands comprising such parcels were to be taken subject to such right of way. While the map might have shown this' with a greater degree of precision, this is fairly indicated, and it seems to us, therefore, that this is not, accurately speaking, an amendment of the petition and map, but rather an amendment of the petition to conform to the map. The effect of the amendment was to make both speak more precisely and definitely regarding the intent of the city as to the land and the rights therein to be taken, and not to express an intent to take other or different lands. It is true that the petition does speak of taking the lands in parcels 969 and 972 • in fee. The land to be taken, comprised within these parcels, is a fee. (Real Prop. Law [Laws of 1909, chap. 52*], § 31.) It is true that it is not an unincumbered fee, and in a deed containing a covenant against incumbrances the existence of such a' right of way would be a breach of the covenant. (Huyck v. Andrews, 113 N. Y. 81.) The effect of the amendment, however, is not to permit the city to take a mere easement over lands the fee of which still remains in the property owner, but to take the fee of such lands subject to an easement allowed to the former owner thereof for purposes of access to the adjoining land. It is probable that the amendment granted will not affect substantially, if at all, the value of the land included in parcels 969 and 972, although it will doubtless seriously affect the consequential damages resulting to the adjoining land by reason of the taking of these parcels. The provision of the act with regard to the vesting of title must be read in connection with the provisions thereof allowing defects in the proceedings to be remedied. To reverse this order and deny the application would permit the property owner to take advantage of an unsubstantial error arising out of a variance between the specific description in the petition and the more general description in the ■ map referred to and made a part thereof to the great disadvantage of the municipality, and when the rights of the landowner have not been in any manner prejudiced by such error.
*263The order appealed from should be affirmed, with ten dollars costs and disbursements.
Hirschberg, P. J., and Carr, J., concurred; Rich, J., read for reversal, with whom Woodward, J., concurred.

 Since amd. by Laws of 1906, chap. 314.— [Rep.


 Consol. Laws, chap. 50.— [Rep.